Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/15/2021 have been considered by the examiner (see attached PTO-1449 forms).

	
	
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, NISHIGUCHl et al. [US 2017/0010327 A1], fails to anticipate or render obvious to calculate a voltage difference ratio of each of the SOC-based voltage differences to a first voltage difference having a greatest voltage difference among the SOC-based voltage differences, and to set the degraded SOC region by comparing the calculated voltage difference ratio with a reference ratio, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 15 is allowed because the closest prior art, NISHIGUCHl et al. [US 2017/0010327 A1], fails to anticipate or render obvious the degraded SOC region setting step including calculating a voltage difference ratio of each of the SOC-based voltage differences to a first voltage difference having a greatest voltage difference among the SOC-based voltage differences, and setting the degraded SOC region by comparing the calculated voltage difference ratio with a reference ratio, in combination with all other limitations in the claim(s) as defined by applicant.


	
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MORITA et al. (US Patent Application Publication 2016/0011274 A1) discloses a degradation characteristic map representing a distribution of degradation constants with respect to battery voltages and temperatures; and estimating a degradation amount by integrating residence times on a battery voltage temperature plane in the degradation characteristic map based on the battery characteristic data;
MARCICKI et al. (US Patent Application Publication 2016/0093927 A1) discloses a traction battery and a controller in communication with the traction battery to determine the battery state using sensed battery electrode capacity to account for battery aging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862